DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  in the second to last line, “a wellbore tool” should be “the wellbore tool”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Muehl (US 1402786 A).
With respect to claim 1, Muehl discloses a wellbore scraper assembly for use with a wireline, comprising: a tubular housing (housing shown in fig. 4 below collar 52); a plurality of hydraulically deployable scraper features (combination 59, 44, 45) associated with the tubular housing, the plurality of hydraulically deployable scraper features configured to move from a first retracted state to a second radially extended state (col. 2 pg. 2 ll. 97-127), the plurality of hydraulically deployable scraper features comprising a plurality of bow springs (shown in fig. 4); and a hydraulic deployment system (54, 56) coupled to the plurality of hydraulically deployable scraper features, the hydraulic deployment system configured to move the plurality of hydraulically deployable scraper features from the first state to the second state (pg. 2 ll. 105-120).
With respect to claims 4 and 5, Muehl discloses wherein the plurality of hydraulically deployable scraper features are a plurality of bow springs (59 are bow springs), wherein each of the plurality of bow springs has a first arc in the first state and a second tighter arc in the second state (pg. 2 ll. 115-121, this will bet he case when they spring outwardly).
With respect to claim 6, Muehl further discloses interchangeable attachments (44, 45) added to the plurality of bow springs for scraping different wellbore contaminants (pg. 2 ll. 30-33, each wheel is capable of removing a variety of contaminants).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muehl as applied to claim 1 above, and further in view of Tunget (US 20160138369 A1).
With respect to claim 2, Muehl fails to disclose a linkage mechanism.
Nevertheless, Tunget discloses using a linkage (4U) as an alternative to a bow spring (4AD) to carry/extend a scraper (5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a linkage instead of a bow spring to extend the scraper of Muehl as taught by Tunget (pgphs. 275, 302), since this is the simple substitution of one prior art device for another with predictable and obvious results and a reasonable expectation for success.
With respect to claim 3, Muehl discloses a scraper petal located proximate a center point thereof (fig. 4), and Tunget also discloses a scraper petal (5, 5AA, 5AD, 5AE, 5U2) located proximate a center point.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muehl as applied to claim 1 above, and further in view of Crotto (US 1401464 A).
With respect to claim 7, Muehl fails to disclose a spring to return the device to the retracted position.
Nevertheless, Crotto discloses this in a hydraulically actuated wellbore cleaning assembly (pg. 2 ll. 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a spring to aid in returning the device of Muehl to a retracted position as taught by Crotto (pg. 2 ll. 30-33) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muehl as applied to claim 1 above, and further in view of Lassoie (US 20140110179 A1).
With respect to claim 8, Muehl fails to disclose an adjustable limit mechanism.
Nevertheless, Lassoie discloses the adjustable limit mechanism configured to adjust the second state in an expandable downhole tool (member 175, pgph. 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used an adjustable limit mechanism in Muehl as taught by Lassoie (pgph. 61) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to limit the OD as taught by Lassoie (pgph. 61).
Claim 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordenstam (US 20180119507 A1), hereinafter Nord, in light of Tunget (US 20160138369 A1).
With respect to claim 9, Nord discloses a scraper system (10) for use within a wellbore, comprising: a hydraulic power pack (107); a wellbore scraper assembly (38, 94) hydraulically coupled to the hydraulic power pack (pgph. 16), the wellbore scraper assembly comprising: a tubular housing (housing shown in fig. 1); a plurality of hydraulically deployable scraper features (94) associated with the tubular housing, the plurality of hydraulically deployable scraper features configured to move from a first retracted state to a second radially extended state (shown in figs. 1, 2), the plurality of hydraulically deployable scraper features comprising a plurality of linkage arms (pgph. 15); and a hydraulic deployment system (whatever is used to push the scrapers outward using the power of the pump will be the deployment system) in fluid communication with the hydraulic power pack and coupled to the plurality of hydraulically deployable scraper features (pgph. 16), the hydraulic deployment system configured to move the plurality of hydraulically deployable scraper features from the first state to the second state (pgph. 16); and a wellbore tool (54 or 66 or 63) coupled proximate a downhole end of the wellbore scraper assembly and hydraulically coupled to the hydraulic power pack (via 110, pgph. 16).
However, Nord fails to disclose the system being wireline based.
Nevertheless, Tunget discloses a wireline based abandonment system (pgphs. 53, 14, 263) which cuts, scrapes, and cements (pgphs. 221, 276-280, figs. 49, 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have made Nord a wireline based system as taught by Tunget since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 10, Nord discloses wherein the plurality of hydraulically deployable scraper features are a plurality of linkage arms (pgph. 15).
With respect to claim 11, Tunget discloses wherein each of the plurality of linkage arms includes a scraper petal (5N2 or 5AE or 14 or 15, figs. 22, 68) located proximate a center point thereof which would have been obviously applicable to Nord.
With respect to claim 12, Nord fails to disclose a bow spring but Tunget discloses that a linkage (4U) is an obvious alternative to a bow spring (4AD) to carry/extend a scraper (5, pgphs. 275, 302).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a bow spring instead of a linkage to extend the scraper of Nord as taught by Tunget (pgphs. 275, 302), since this is the simple substitution of one prior art device for another with predictable and obvious results and a reasonable expectation for success.
With respect to claim 13, Nord in light of Tunget discloses wherein each of the plurality of bow springs has a first arc in the first state and a second tighter arc in the second state (this is how bow springs work).
With respect to claim 14, Tunget discloses interchangeable attachments (14, 15, 5AE, 5AB, 9AE) added to the plurality of bow springs, obviously applicable to Nord, for scraping different wellbore contaminants (they are capable of this).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nord and Tunget as applied to claim 9 above, and further in view of Crotto (US 1401464 A).
With respect to claim 7, Nord fails to disclose a spring to return the device to the retracted position.
Nevertheless, Crotto discloses this in a hydraulically actuated wellbore cleaning assembly (pg. 2 ll. 30-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a spring to aid in returning the device of Nord to a retracted position as taught by Crotto (pg. 2 ll. 30-33) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nord and Tunget as applied to claim 9 above, and further in view of Lassoie (US 20140110179 A1).
With respect to claim 8, Nord fails to disclose an adjustable limit mechanism.
Nevertheless, Lassoie discloses the adjustable limit mechanism configured to adjust the second state in an expandable downhole tool (member 175, pgph. 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used an adjustable limit mechanism in Nord as taught by Lassoie (pgph. 61) since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and in order to limit the OD as taught by Lassoie (pgph. 61).
Allowable Subject Matter
Claims 17-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3292705 A also discloses scraper petals 13 in an expandable bow spring arrangement. US 2998074 A discloses replaceable plates 74. US 2728398 A discloses scrapers 44 on a linkage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/               Primary Examiner, Art Unit 3674                                                                                                                                                                                         11/17/2022